Citation Nr: 0817288	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-37 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1966 to July 1970.  He 
died in August 1980.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On her VA Form 9, Appeal to Board of Veterans' Appeals, 
received in November 2005, the appellant indicated that she 
wanted a hearing before the Board at the RO.  She was 
scheduled for a videoconference hearing in November 2006, but 
did not report for the scheduled hearing.  The appellant 
wrote the Board in March 2008 stating that she did not want a 
videoconference hearing, but rather an in-person hearing 
before the Board at the RO.  Accordingly, she should be 
scheduled for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


